EXHIBIT 99.1 Stephen J. Ratelle December 2, 2013 Board of Directors Astika Holdings, Inc. 7000 W. Palmetto Park Road, Suite 409 Boca Raton, FL33433 Ladies and Gentlemen: I hereby resign as a Director of Astika Holdings, Inc., a Florida corporation (the “Company”), effective immediately.My resignation does not in any way imply or infer any dispute or disagreement with the Company or its management relating to the Company’s operations, policies or practices. Sincerely, /s/ Stephen J. Ratelle Stephen J. Ratelle
